Pfeifer, J.,
concurring. All the principal events in this case occurred in Cuyahoga County; the only thing that didn’t was the act of prior calculation and design. Why then was the case tried in Lorain County? Because Ronald Lally was an important witness in a case Lorain County was prosecuting and was killed by appellant to assure his silence. I understand Lorain County’s interest; however, it appears a rather slim interest when weighed against the chance that an aggravated murder conviction could have been overturned based on lack of venue.